Citation Nr: 1603564	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  10-31 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for sinusitis status post endoscopic surgery with polypectomy and status post rupture of the sphenoid artery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Counsel





INTRODUCTION

The Veteran had active service from September 1985 to July 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The September 2008 rating decision granted service connection for chronic sinusitis and assigned a 10 percent disability rating effective August 1, 2008.  

In March 2015, the Board denied the claim for an initial disability rating in excess of 10 percent for sinusitis.  Thereafter, the Veteran appealed the claim to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2015, the Court granted a Joint Motion for Remand (JMR) which vacated the Board's March 2015 denial for an initial disability rating in excess of 10 percent for sinusitis and returned this issue to the Board for further consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2015 JMR, the parties moved the Court to vacate and remand the March 2015 Board decision that denied an initial disability rating in excess of 10 percent for sinusitis.  Specifically, the parties agreed that the Board had failed to address whether the duty to assist had been satisfied in light of the October 2014 VA examiner's reference to private medical records and their absence in the claims file.

The October 2014 VA examination indicates that, at the time of examination, the Veteran had brought treatment records from his private physician dated in January 2014, June 2014, and August 2014.  A review of the current evidence of record (both in VBMS and in Virtual VA) does not show that these treatment records have been associated with the claims file.  

Thus, a remand is necessary to fulfill VA's duty to assist with obtaining those identified private treatment records.  Further, all reasonable efforts should be made to obtain and associate with the claims file any other outstanding private treatment records in addition to those listed in the October 2014 VA examination report.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake reasonable efforts to to obtain the private treatment records identified in the October 2014 VA examination report, to include records dated in January 2014, June 2014, and August 2014.  Any records so obtained shall be associated with the electronic claims file.

2.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




